Citation Nr: 0707010	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for multiple myeloma 
claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to treatment for multiple myeloma.  

3.  Entitlement to service connection for impotence claimed 
as secondary to multiple myeloma.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified during a hearing before a Decision 
Review Officer in September 2005.  A transcript of the 
proceeding is of record.  He was scheduled to testify at a 
hearing before the undersigned in September 2006 but was 
unable to attend due to illness.  The veteran's spouse 
requested that the record be left open in order to afford her 
an opportunity to obtain and submit hospital treatment 
records documenting the veteran's recent illness.  No records 
were submitted, and in January 2007 the RO certified the 
veteran's appeal to the Board.  

Due to the veteran's severe illness, the Board, on its own 
motion, advanced the veteran's case on the Board's docket.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran's Navy service involved visits to Kawjalein 
and Enewetak atolls in September 1953.  

2.  Multiple myeloma was first diagnosed many years following 
discharge from service, and is not etiologically related to 
an incident in service.  

3.  While the veteran suffers from a disease that can be 
characterized as a "radiogenic disease", he was not exposed 
to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2006).

2.  As the veteran has no service-connected disability, the 
criteria for service connection for diabetes mellitus and 
impotence, claimed as secondary to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, the veteran filed his claims in February 
2004.  Prior to the adjudication of the claims, in an initial 
letter in February 2004, and by way of a corrective letter 
issued in April 2004, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claims for service 
connection.  With respect to the claims based upon exposure 
to ionizing radiation he was told to identify the cell type 
and stage of cancer and provide information as to the first 
medical diagnosis of the disease.  In addition, he was 
provided a Radiation Risk Activity Information sheet.  He was 
further advised to identify any evidence in support of the 
claims.  In addition, he was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  

In a separate letter issued in March 2006, the veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date.  While 
the RO did not readjudicate the claims following the issuance 
of the March 2006 letter, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claims, as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the above reasons, the Board finds that the RO's notices 
in February and April 2004 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The Board notes that VA has associated with 
the claims folder the veteran's service medical and personnel 
records, as well as post-service records and reports of his 
treatment for multiple myeloma.  In addition, the RO made 
numerous efforts to confirm the nature and extent of the 
veteran's claimed in-service exposure to radiation.  There 
are statements of record from the U.S. Navy Dosimetry Center 
and the Department of Defense's Defense Threat Reduction 
Agency.  

While the veteran's spouse, in September 2006, requested 
additional time to obtain and submit recent medical treatment 
records, no records were submitted and the RO did not 
transfer the veteran's claims file to the Board until January 
2007.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran contends that he has multiple myeloma due to 
service in the Marshall Islands.  Specifically, he contends 
that shortly after Operations Greenhouse and Ivy, the U.S.S. 
Mattaponi was anchored off Enewatak atoll for three days, and 
during those three days, he went ashore to pick up equipment 
and packages.  He alleges exposure to ionizing radiation 
while ashore and in serving in proximity to Enewatak and 
Kwajalein atolls.  He contends that diabetes mellitus and 
impotence are secondary to multiple myeloma and/or medicines 
used to treat multiple myeloma.  

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998), Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are 21 types of cancer that 
are presumptively service connected under 38 U.S.C.A. § 
1112(c) (West 2002 & Supp. 2005).  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d at 1043.  And 
third, service connection can be established under section 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed in section 
3.311(b).  

As noted, certain specified disabilities becoming manifest in 
a "radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
Current treatment records note a diagnosis of multiple 
myeloma, and multiple myeloma is among the listed 
disabilities.  See 38 C.F.R. § 3.309(d)(2)(ix).  Thus, the 
question is whether the veteran was a "radiation-exposed 
veteran".  

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959. 38 C.F.R. § 3.309(d)(iv).

For tests conducted by the United States, the term 
operational period means: For Operation GREENHOUSE the period 
April 8, 1951 through June 20, 1951.  For Operation IVY the 
period November 1, 1952 through December 31, 1952.  38 C.F.R. 
§ 3.309(d)(v)(E), (H).

In addition, during the six month period following the 
official operational period of an atmospheric nuclear test, 
presence at the test site or other test staging area to 
perform official military duties in connection with the 
completion of projects to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(iv)(B).  

The veteran's service personnel records reflect that he was 
assigned to the U.S.S. Mattaponi on May 13, 1951.  In its May 
2004 letter, the Defense Threat Reduction Agency (DTRA) notes 
that Operations GREENHOUSE and IVY were conducted at the 
Pacific Proving Ground.  The U.S.S. Mattaponi did not visit 
the Pacific Proving Ground in 1951 or 1952.  The DTRA 
confirmed that ship visited the Pacific Proving Ground and 
the Kawjalein atoll from September 5-6, 1953 and Enewetak 
atoll from September 7-8, 1953.  

Here, the veteran did not participate in Operations 
GREENHOUSE or IVY.  While the veteran visited the Pacific 
Proving Ground in September 1953, it was after the period in 
which VA recognizes a presumption of onsite participation in 
a radiation risk activity.  Thus service-connection cannot be 
granted on a presumptive basis under 38 C.F.R. § 3.309.  

Second, the preponderance of the evidence is against the 
claim that multiple myeloma was incurred in service.  The 
service medical records do not document complaints, 
treatment, or diagnoses of any type of cancer.  Rather, the 
record reflects that multiple myeloma was first diagnosed 
many years following discharge from service.  In addition, 
there is no competent medical evidence linking the disability 
to the veteran's service.  The veteran has testified that his 
physicians have discussed with him the "possibility" that 
multiple myeloma was either incurred in service or resulted 
from exposure to radiation, the available records make no 
mention of a possibility of service incurrence.  While the 
Board does not dispute the veteran's belief that multiple 
myeloma is due to service, the Board notes that as a lay 
person, without specialized training, he is not competent to 
offer a medical opinion concerning the etiology of multiple 
myeloma.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, service connection 
for multiple myeloma is not warranted on a direct basis.  38 
C.F.R. § 3.303(d).  

Finally, as to the third method of establishing service 
connection, if a claimant does not qualify as a "radiation-
exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does 
not suffer from one of the presumptive conditions listed in 
38 C.F.R. § 3.309(d)(2), the veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if the veteran suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service.  Under 38 
C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and includes multiple 
myeloma.  38 C.F.R. § 3.311(b)(2)(xv).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  If it is determined that a veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease, then the claim will be referred to the Under 
Secretary of Benefits for further consideration.  In this 
case, appropriate development was undertaken.  The RO 
requested information from the Department of the Navy, Naval 
Environmental Health Center Detachment, Naval Dosimetry 
Center.  The Naval Dosimetry Center maintains a computer 
registry compiled from reports of occupational exposure to 
ionizing radiation made by the U.S. Navy and Marine Corps.  A 
query of their database revealed no reports of occupational 
exposure to ionizing radiation pertaining to the veteran.  In 
addition, the DTRA, after searching dosimetry data, found no 
evidence of exposure for the veteran.  As such, the Board 
finds no competent evidence that the veteran was exposed to 
ionizing radiation.  According referral to the Under 
Secretary of Benefits for further consideration is not 
warranted.    

In sum, preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
multiple myeloma.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Secondary Service Connection Claims

The veteran claims that diabetes mellitus and impotence are 
due to or aggravated by multiple myeloma.  Service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In this matter, the veteran has no service-connected 
disability, and by its decision herein, the Board finds that 
service connection is not warranted for multiple myeloma.  
The Board has carefully reviewed the record and the veteran's 
contentions in these matters.  There is no allegation that 
diabetes mellitus or impotence were incurred in or are 
otherwise due to his military service.  Rather, the veteran 
has consistently alleged that such are the result of multiple 
myeloma or treatment for multiple myeloma.  Accordingly, in 
the absence of a service-connected disability, service 
connection for diabetes mellitus and impotence as secondary 
to a service-connected disability must be denied.  

If the veteran believes that diabetes mellitus or impotence 
are directly due to service, he is invited to file a claim 
for such with the RO.  


ORDER

Service connection for multiple myeloma is denied.  

Service connection for diabetes mellitus, as secondary to a 
service-connected disability, is denied.  

Service connection for impotence, as secondary to a service-
connected disability, is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


